     Case 1:21-cv-00187-NONE-HBK Document 17 Filed 04/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL ALLEN YOCOM,                            Case No. 1:21-cv-00187-HBK
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS PETITION FOR FAILURE TO
13            v.                                         EXHAUST CLAIMS1
14       KATHLEEN ALLISON, LAURA                         OBJECTIONS DUE IN THIRTY DAYS
         ELDRIDGE, AND ATTORNEY
15       GENERAL                                         (Doc. No. 1)
16                        Respondent.
17

18

19           Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a petition
20   for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). This matter is before the Court
21   for preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. See R. Governing
22   § 2254 Cases 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas petition if
23   it “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d
24   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Because
25   petitioner is currently seeking habeas relief in the state court, the petition is premature. Therefore,
26   the court recommends that the petition be dismissed.
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
     Case 1:21-cv-00187-NONE-HBK Document 17 Filed 04/12/21 Page 2 of 4


 1         I.      BACKGROUND

 2              Petitioner initiated this case on February 16, 2021 by filing the instant petition. (Doc. No.

 3   1). Petitioner challenges his 2018 conviction and 40-years to life sentence for, inter alia, attempted

 4   murder entered by the Tulare County Superior Court. (Id. at 1-2). Petitioner claims that the

 5   evidence presented at trial “lacked foundation” and that his counsel was ineffective. (Id. at 5-6).

 6   Petitioner is currently seeking state habeas relief in the California Supreme Court. 2 Yocom

 7   (Michael Allen) on H.C., No. S266454 (Cal. Jan. 6, 2021).

 8        II.      APPLICABLE LAW

 9              A petitioner in state custody who wishes to proceed on a federal petition for a writ of habeas

10   corpus must exhaust state judicial remedies. See 28 U.S.C. § 2254(b)(1). Exhaustion is a

11   “threshold” matter that must be satisfied before the court can consider the merits of each claim.

12   Day v. McDonough, 547 U.S. 198, 205 (2006). The exhaustion doctrine is based on comity and

13   permits the state court the initial opportunity to resolve any alleged constitutional deprivations. See

14   Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982). To

15   satisfy the exhaustion requirement, petitioner must provide the highest state court with a full and

16   fair opportunity to consider each claim before presenting it to the federal court. See O’Sullivan v.

17   Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995). The burden of

18   proving exhaustion rests with the petitioner. Darr v. Burford, 339 U.S. 200, 218 (1950) (overruled

19   in part on other grounds by Fay v. Noia, 372 U.S. 391 (1963)).

20              However, a habeas petitioner’s exhaustion requirement is not satisfied where there is a
21   pending post-conviction proceeding in state court. Sherwood v. Tomkins, 716 F.2d 632, 634 (1983).

22   This is true even if the issue a petitioner seeks to raise in federal court has been determined by the

23   highest state court. Id. This is because the pending state court action “may result in the reversal of

24

25

26
     2
       The Court has reviewed the California Courts Appellate Courts Case Information online database and
27   takes judicial notice of it per Rule 201 of the Federal Rules of Evidence. See California Courts Appellate
     Courts Case Information, https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search “Search by
28   Party” for “Michael Yocom”).
                                                           2
     Case 1:21-cv-00187-NONE-HBK Document 17 Filed 04/12/21 Page 3 of 4


 1   the petitioner’s conviction on some other ground, thereby mooting the federal question.” Id.

 2   Accordingly, a federal habeas petition is premature if filed while a state habeas action is pending.

 3       III.      ANALYSIS

 4              Because petitioner’s state habeas case has yet to be decided, the instant petition is

 5   premature. Indeed, Petitioner has filed two other premature petitions attacking the same conviction

 6   as that of the instant petition, both of which were dismissed because Petitioner’s direct appeal was

 7   still pending. See Yocom v. Attorney General, No. 1:20-cv-00645-DAD-JDP (E.D. Cal. July 1,

 8   2020); Yocom v. Attorney General, No. 1:20-cv-01141-DAD-SAB (E.D. Cal. Nov. 20, 2020).3

 9   Therefore, the court will recommend that the petition be dismissed without prejudice to refiling

10   once petitioner’s state court proceedings have concluded.

11       IV.       CERTIFICATE OF APPEALABILITY

12              State prisoners in a habeas corpus action under § 2254 do not have an automatic right to

13   appeal a final order. See 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S. 322, 335-36

14   (2003). To appeal, a prisoner must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(2);

15   see also R. Governing Section 2254 Cases 11 (requires a district court to issue or deny a certificate

16   of appealability when entering a final order adverse to a petitioner); Ninth Circuit Rule 22-1(a);

17   United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). Where, as here, the court denies

18   habeas relief on procedural grounds without reaching the merits of the underlying constitutional

19   claims, the court should issue a certificate of appealability only “if jurists of reason would find it

20   debatable whether the petition states a valid claim of the denial of a constitutional right and that
21   jurists of reason would find it debatable whether the district court was correct in its procedural

22   ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar is present

23   and the district court is correct to invoke it to dispose of the case, a reasonable jurist could not

24   conclude either that the district court erred in dismissing the petition or that the petitioner should

25   3
      Because those petitions were dismissed without prejudice for failure to exhaust, the instant petition is not
26   considered “second or successive.” See Slack v. McDaniel, 529 U.S. 473, 487 (2000). However,
     Petitioner is directed to refrain from filing any additional habeas petitions with this court his state
27   collateral proceedings have concluded.

28
                                                            3
     Case 1:21-cv-00187-NONE-HBK Document 17 Filed 04/12/21 Page 4 of 4


 1   be allowed to proceed further.” Id. Here, reasonable jurists would not find the undersigned’s

 2   conclusion debatable or conclude that petitioner should proceed further. The undersigned therefore

 3   recommends that a certificate of appealability not issue.

 4            Accordingly, it is ORDERED:

 5                   The clerk of court is directed to assign this case to a district judge.

 6                   Further, it is RECOMMENDED:

 7                   1. The petition (Doc. No. 1) be DISMISSED without prejudice to petitioner refiling

 8                        after his state habeas case is concluded.

 9                   2.   Petitioner be denied a certificate of appealability.

10                                           NOTICE TO PARTIES

11            These findings and recommendations will be submitted to the United States district judge

12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

13   days after being served with these findings and recommendations, a party may file written

14   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

15   Findings and Recommendations.” Parties are advised that failure to file objections within the

16   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

17   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20
     Dated:      April 9, 2021
21                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         4
